NOT FOR PUBLICATION


                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


  CORCEPT THERAPEUTICS, INC.,

                           Plaintiff,                     Civil Action No: 18-3632-SDW-CLW

  v.                                                      OPINION
  TEVA PHARMACEUTICALS USA, INC.,
  and TEVA PHARMACEUTICALS
  INDUSTRIES, LTD.,                                       October 23, 2018

                           Defendants.



 WIGENTON, District Judge.

            Before this Court is Defendant Teva Pharmaceuticals USA, Inc.’s (“Teva” or “Defendant”)

 Motion to Dismiss Plaintiff Corcept Therapeutics, Inc.’s (“Corcept” or “Plaintiff”) Amended

 Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). Jurisdiction is proper pursuant

 to 28 U.S.C. §§ 1331 and 1338. Venue is proper pursuant to 28 U.S.C. § 1391. This opinion is

 issued without oral argument pursuant to Federal Rule of Civil Procedure 78. For the reasons

 stated herein, the Motion to Dismiss is DENIED.

       I.      BACKGROUND AND PROCEDURAL HISTORY

                                                   A.

            Before addressing the factual and procedural history of this patent infringement case, a

 brief review of the relevant statutory and administrative framework regarding the manufacture and

 marketing of brand-name and generic pharmaceuticals is necessary.




                                                   1
       The Hatch-Waxman Act (“the Act”), codified at 21 U.S.C. § 355 and 35 U.S.C. §§ 156,

271 and 282, “governs the Food and Drug Administration’s (‘FDA’) approval of new and generic

drugs.” Caraco Pharm. Labs., Ltd. v. Forest Labs., Inc., 527 F.3d 1278, 1282 (Fed. Cir. 2008).

The Act is intended to “facilitate the approval of generic drugs as soon as patents allow.” Caraco

Pharm. Labs., Ltd. v. Novo Nordisk A/S, 566 U.S. 399, 405 (2012); see also Astrazeneca Pharm.

LP v. Apotex Corp., Civ. No. 10-338, 2010 WL 5376310, at *1-3 (D. Del. Dec. 22, 2010)

(discussing the history and purpose of the Act). The Act requires an entity seeking to market a

new pharmaceutical drug to obtain approval from the FDA by submitting a New Drug Application

(“NDA”). 21 U.S.C. § 355(a). As part of the NDA process, applicants file “the patent number

and the expiration date of any patent which claims the drug for which the applicant submitted the

application or which claims a method of using such drug and with respect to which a claim of

patent infringement could reasonably be asserted . . ..” 21 U.S.C. § 355(b)(1) and (c)(2); see also

Purepac Pharm. Co. v. Thompson, 354 F.3d 877, 879 (D.C. Cir. 2004) (noting that NDAs “must

include . . . information about patents that cover or might cover the drugs”). That information is

published in the FDA’s Approved Drug Products with Therapeutic Equivalence Evaluations (“the

Orange Book”). Novartis Pharm. Corp. v. Actavis, Inc., Civ. No. 12-366, 2012 WL 6212619, at

*3 (D. Del. Dec. 5, 2012); Purepac, 354 F.3d at 880 (noting that the Orange Book is an “FDA

publication that includes all patent information that companies have submitted to the agency”).

       Under the Act, companies seeking to bring a generic version of a branded prescription drug

can submit an Abbreviated New Drug Application (“ANDA”) to the FDA. “Like NDAs, ANDAs

must address patents that cover or might cover the relevant drugs. For each patent, companies can

satisfy this requirement by including in their ANDAs one of several ‘certifications’ that explain

why the FDA should approve the application despite the patent’s claim on the drug.” Purepac,



                                                2
354 F.3d at 879 (citing 21 U.S.C. § 355(j)(2)(A)(vii)). One such certification allows the ANDA

applicant to assert that the branded drug patent(s) is/are invalid, unenforceable, and/or will not be

infringed pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Paragraph IV Certification”). See

Novartis Pharm., Corp. v. Wockhardt USA LLC, Civ. No. 12-3967, 2013 WL 5770539, at *2

(D.N.J. Oct. 23, 2013); see also Astrazeneca, 2010 WL 5376310 at *2 (discussing the ANDA

certification process). Paragraph IV Certification filers “must provide notice of their Paragraph

IV Certification to both the patent owner and the NDA holder,” and that notice must “set forth a

‘detailed statement of the factual and legal basis for the opinion of the applicant that the patent is

invalid or will not be infringed.’” Caraco, 527 F.3d at 1283 (citing 21 U.S.C. § 355(j)(2)(B)(iv)).

                                                         B.

         Corcept is a biopharmaceutical company and the holder of NDA No. 202107 for

mifepristone tablets, which it sells under the trade name KORLYM®. (Dkt. No. 15 ¶¶ 2, 12.)

KORLYM® “is an FDA-approved medication for the treatment of hyperglycemia secondary to

hypercortisolism in adult patients with endogenous Cushing’s syndrome who have type 2 diabetes

mellitus or glucose intolerance and have failed surgery or are not candidates for surgery.” (Id. ¶

12.) Corcept is also the holder of patent numbers 8,921,348 (the “’348 patent”), 9,829,495 (the

“’495 patent”) and 9,943,526 (the “’526 patent”) (collectively, the “patents-in-suit”) and listed

those patents in the Orange Book with respect to KORLYM® when it applied for the KORLYM®

NDA. 1 (Id. ¶¶ 9-13 and Ex. A, B, C.)


1
  The ‘348 patent was issued by the United States Patent and Trademark Office (“USPTO”) on December 30, 2014,
and is entitled “Optimizing mifepristone levels in plasma serum of patients suffering from mental disorders treatable
with glucocorticoid receptor antagonists.” (Dkt. No. 15 ¶ 9.) The ‘495 patent was issued by the USPTO on
November 28, 2017, and is entitled “Method for differentially diagnosing ACTH dependent Cushing’s Syndrome.”
(Id. ¶ 10.) The ‘526 patent was issued by the USPTO on April 17, 2018, and is entitled “Optimizing Mifepristone
Levels for Cushing’s Patients.” (Id. ¶ 11.) Copies of those patents are attached to Plaintiff’s Amended Complaint.
(See id. Ex. A-C.)


                                                          3
          Teva is a corporation “in the business of marketing, distributing, and selling

pharmaceutical drugs, including generic pharmaceutical drugs.” (Id. ¶¶ 3, 6.) No earlier than

January 2018 and May 2018, Teva sent Plaintiff letters informing Plaintiff that Teva had filed

ANDA No. 211436 with the FDA “seeking approval to market a generic version of Corcept’s 300

mg mifepristone drug product” prior to the expiration of the patents-in-suit and had provided the

FDA with a Paragraph IV Certification asserting that the claims of the patents-in-suit “are invalid,

unenforceable, and/or will not be infringed by the activities described in Teva’s ANDA.” (Id. ¶¶

1, 27, 31-37.)

          On March 15, 2018, Plaintiff filed suit in this Court against Teva and its parent company,

Teva Pharmaceuticals Industries, Ltd. for patent infringement. (Dkt. No. 1.) Plaintiff Amended

its Complaint on July 6, 2018 2 and Defendant moved to dismiss on July 27, 2018. (Dkt. No. 15,

22.) Plaintiff opposed the motion on August 21, 2018, and Defendant filed its timely reply on

August 28, 2018. (Dkt. No. 27, 28.)

    II.      LEGAL STANDARD

          An adequate complaint must be “a short and plain statement of the claim showing that the

pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual

allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v. Cty. of

Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’ rather than

a blanket assertion, of an entitlement to relief”).



2
 In its initial Complaint, Plaintiff claimed infringement of the ‘348 and ‘495 patents. (Dkt. No. 1.) The Amended
Complaint adds a claim for infringement of the ‘526 patent. (Dkt. No. 15.)


                                                         4
          In considering a Motion to Dismiss under Rule 12(b)(6), the Court must “accept all factual

allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine

whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”

Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept

as true all of the allegations contained in a complaint is inapplicable to legal conclusions.

Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Fowler v. UPMC Shadyside,

578 F.3d 203 (3d Cir. 2009) (discussing the Iqbal standard). Determining whether the allegations

in a complaint are “plausible” is “a context-specific task that requires the reviewing court to draw

on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. If the “well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct,” the complaint

should be dismissed for failing to “show[] that the pleader is entitled to relief” as required by Rule

8(a)(2). Id.

          In conducting its analysis, the Court may only consider the contents of the complaint.

Although the Third Circuit has held that “a court may consider certain narrowly defined types of

material without converting the motion” to one for summary judgment, In re Rockefeller Ctr.

Props. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999), those materials are limited to those “integral

to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Sec. Litig., 114 F.3d

1410, 1426 (3d Cir. 1997) (internal citations omitted, emphasis in original); see also In re Lipitor

Antitrust Litig., 868 F.3d 231, 249 (3d Cir. 2017).

   III.      DISCUSSION

          The filing of an ANDA, where “an applicant seeks approval to market a drug claimed by

another person’s valid patent” is an act of infringement. Astrazeneca, 2010 WL 5376310 at *1;



                                                  5
see also Caraco, 537 F.3d at 1283 (recognizing that “the mere act of filing a Paragraph IV ANDA

constitutes an act of patent infringement”); Mallinckrodt IP Unlimited Co. v. B. Braun Med., Inc.,

Civ. No. 17-365, 2018 WL 2254540, at *2 (D. Del. May 17, 2018) (denying motion to dismiss

where defendant made an ANDA filing with a paragraph IV certification and gave plaintiffs notice

of same); Shire LLC v. Mylan, Inc., Civ. No. 12-638, 2012 WL 2072665, at *2 (D.N.J. June 7,

2012) (noting that although “the filing of an ANDA may be often called a ‘technical’ act of

infringement under § 271(e)(2), it is by statute an act of infringement, nonetheless”); Celegene

Corp. v. KV Pharm. Co., Civ. No. 07-4819, 2008 WL 2856469, at *2 (D.N.J. July 22, 2008).

         Plaintiff’s Amended Complaint alleges that Teva’s ANDA seeks “approval to

commercially market a generic version of Corcept’s 300 mg mifepristone drug product . . . prior

to the expiration of” the patents-in-suit. (Dkt. No. 15 ¶ 1.) The Amended Complaint further pleads

that Teva’s ANDA with its Paragraph IV Certification “constitutes infringement of one or more of

the claims,” “will induce infringement of one or more of the claims,” and will “contributorily

infringe one or more of the claims” of the patents-in-suit, and that the infringement would be the

result of both the manufacture and sale of the proposed generic and Teva’s instructions to

prescribers regarding dosages. (Id. ¶¶ 38-61.) “[I]n order to survive a motion to dismiss, a

‘patentee need only plead facts sufficient to place the alleged infringer on notice.’” Schreiber v.

Eli Lilly & Co., Civ. No. 5-2616, 2006 WL 782441, at *4 (E.D. Pa. Mar. 27, 2006) (quoting

Phonometrics, Inc. v. Hosp. Franchise Sys., Inc., 203 F.3d 790, 794 (Fed. Cir. 2000)). Here,

Plaintiff satisfies that standard by alleging that it is the holder of the patents-in-suit and that Teva

has infringed or will infringe on at least one claim in each of the patents-in-suit. As a result,

Defendant’s motion will be denied. 3


3
 Defendant argues that Plaintiff has not sufficiently pled infringement, relying largely on an analysis of the specifics
of Teva’s ANDA and a comparison of the Korlym® label and the label of Teva’s proposed generic. (See Dkt. No.

                                                           6
    IV.      CONCLUSION

          For the reasons set forth above, Defendant’s Motion to Dismiss is DENIED.                               An

appropriate order follows.

                                                               ___/s/ Susan D. Wigenton_____
                                                               SUSAN D. WIGENTON, U.S.D.J.




Orig:             Clerk
cc:               Cathy L. Waldor, U.S.M.J.
                  Parties




22-1 at 11-23.) However, Plaintiff neither attached Teva’s ANDA to the Amended Complaint nor relied on it
directly. Rather, the Amended Complaint refers to Teva’s notice letters which informed Plaintiff of the filing of the
ANDA and the Paragraph IV Certification. (See Dkt. No. 15 ¶¶ 31-37.) Therefore, the ANDA is not “integral to or
explicitly relied upon in the complaint,” and this Court will not consider it for the purposes of this motion. In re
Burlington Coat Factory Sec. Litig., 114 F.3d at 1426; see also Cima Labs, Inc. v. Actavis Grp. HF, Civ. No. 07-
893, 2007 WL 1672229, at *4 (D.N.J. June 7, 2007) (declining to consider portions of an ANDA on motion to
dismiss); Par Pharm., Inc. v. Hospira, Inc., Civ. No. 17-944, 2018 WL 3343238, at *2 (D. Del. May 11, 2018)
(noting that “general references to an ANDA fall short of explicit reliance, precluding consideration of the ANDA in
a ruling on a motion to dismiss”).

Nor will this Court address Defendant’s argument that Plaintiff has failed to sufficiently allege infringement because
physicians will not interpret Teva’s instructions in any way that would infringe upon the patents-in-suit. (See e.g.,
Dkt. No. 22-1 at 20-25, Dkt. No. 28 at 1-2, 5.) Defendant presents a factual dispute that can only be properly
resolved with expert input and claim construction. Such analysis is inappropriate on a motion to dismiss. See, e.g.,
Novartis, 2012 WL 6212619 at *7 (discussing the components of an infringement analysis and stating that “if a
court is required to construe the meaning of claim terms and perform an infringement analysis in order to resolve a
motion to dismiss . . . the motion should be denied”) (collecting cases); Schreiber, 2006 WL 782441 at *4 n. 10
(determining that “the proper time for [a court] to address claim construction is not in a motion to dismiss”) (citing
Markman v. Westview Instruments, 517 U.S. 370 (1996)).


                                                          7
